Justice LONG,
concurring in part and dissenting in part.
I am in full agreement with the majority’s determination that the trial judge’s grant of an expungement order to D.H. was *27proper. I part company from my colleagues in connection with their concomitant ruling that the order of forfeiture of public employment survived the expungement.
Like the trial judge, I conclude that “[f]orfeiture and disqualification of public office are collateral consequences of a conviction” that are “eliminated by the order of expungement[.]” Moreover, as the Appellate Division panel explained: “[ajlthough N.J.S.A. 2C:51-2(d) and the forfeiture order at issue both state that petitioner shall be ‘forever disqualified’ from public employment, when a petitioner’s underlying conviction is expunged, the petitioner is freed from collateral consequences of that conviction, including a forfeiture order.” See N.J.S.A. 2C:52-27; In re Forfeiture of Public Office of Nunez, 384 N.J.Super. 345, 349-50, 894 A.2d 1176 (App.Div.), certif. denied, 187 N.J. 491, 901 A.2d 954 (2006).
For me, that reasoning is unassailable when viewed in light of the language of the relevant enactments. The forfeiture statute states:
In addition to the punishment prescribed for the offense, and the forfeiture set forth in subsection a. of N.J.S. 2C:51-2, any person convicted of an offense involving or touching on his public office, position or employment shall be forever disqualified from holding any office or position of honor, trust or profit under this State or any of its administrative or political subdivisions.
[N.J.S.A. 2C:51-2(d) (emphasis added).]
Like the courts below, I read that language to mean what it says: that the forfeiture of office attaches to the conviction.
The expungement statute, N.J.S.A. 2C:52-27, in turn, prescribes in relevant part:
Unless otherwise provided by law, if an order of expungement is granted, the arrest, conviction and any proceedings related thereto shall be deemed not to have occurred, and the petitioner may answer any questions relating to their occurrence accordingly, except as follows:
a. The fact of an expungement, sealing or similar relief shall be disclosed as provided in section 2C:52-8b [where a party is seeking expungement of a criminal conviction they must disclose previous expungements];
b. The fact of an expungement of prior charges which were dismissed because of the person’s acceptance into and successful completion of a supervisory treatment or other diversion program shall be disclosed by said person to any judge *28who is determining the propriety of accepting said person into a supervisory treatment or other diversion program for subsequent criminal charges; and
c. Information divulged on expunged records shall be revealed by a petitioner seeking employment within the judicial branch or with a law enforcement or corrections agency and such information shall continue to provide a disability as otherwise provided by law.
[N.J.S.A 20:52-27 (emphasis added).]
Further, expungement is not available at all in certain circumstances:
b. Records of conviction pursuant to statutes repealed by this Code for the crimes of murder, manslaughter, treason, anarchy, Mdnapping, rape, forcible sodomy, arson, perjury, false swearing, robbery, embracery, or a conspiracy or any attempt to commit any of the foregoing, or aiding, assisting or concealing persons accused of the foregoing crimes, shall not be expunged.
Records of conviction for the following crimes specified in the New Jersey Code of Criminal Justice shall not be subject to expungement; Section 2C:11-1 et seq. (Criminal Homicide), except death by auto as specified in section 2C:ll-5; section 2C:13-1 (Kidnapping); section 2C:13-6 (Luring or Enticing); section 2C:14r-2 (Aggravated Sexual Assault); section 2C:14-3a (Aggravated Criminal Sexual Contact); if the victim is a minor, section 2C:LMSb (Criminal Sexual Contact); if the victim is a minor and the offender is not the parent of the victim, section 20:13-2 (Criminal Restraint) or section 2C:13-3 (False Imprisonment); section 2C:15-1 (Robbery); section 2C:17-1 (Arson and Related Offenses); section 2C:24^a. (Endangering the welfare of a child by engaging in sexual conduct which would impair or debauch the morals of the child); section 2C:24-4b(4) (Endangering the welfare of a child); section 2C:28-1 (Perjury); section 2C:28-2 (False Swearing) and conspiracies or attempts to commit such crimes.
Records of conviction for any crime committed by a person holding any public office, position or employment, elective or appointive, under the government of this State or any agency or political subdivision thereof and any conspiracy or attempt to commit such a crime shall not be subject to expungement if the crime involved or touched such office, position or employment.
c. In the case of conviction for the sale or distribution of a controlled dangerous substance or possession thereof with intent to sell, expungement shall be denied except where the crimes relate to;
(1) Marijuana, where the total quantity sold, distributed or possessed with intent to sell was 25 grams or less, or
(2) Hashish, where the total quantity sold, distributed or possessed with intent to sell was five grams or less.
[N.J.S.A 2C:52-2(b) and (c).]
Reduced to its basic elements, that statutory scheme sets forth which convictions can be expunged, explains the effect of expungement, and permits the party to an expungement to answer ques*29tions about his criminal record as if the conviction never occurred, with the noted exceptions.
When the forfeiture statute and the expungement statute are read together, the result is clear" forfeiture attaches to the conviction and when the conviction is “deemed not to have occurred,” the forfeiture falls of its own weight. The majority’s contrary holding, based on the notion that “[ujnless otherwise provided by law” somehow permits the forfeiture to survive the expungement, is an overly-broad reading of that language which, in my view, waters down the Legislature’s clearly expressed intention that the expunged conviction be treated as if it never took place. I read “[ujnless otherwise provided by law” as a reference to specific statutory exceptions, beyond those in N.J.S.A. 2C:52-27, which require the revelation of criminal records despite expungement. See, e.g., N.J.S.A. 2C:52-21 (use of expunged records in conjunction with setting bail or sentencing), N.J.S.A. 2C:52-22 (use of expunged records by parole board).
That is not to suggest that the “forever disqualified” language in N.J.S.A. 2C:51-2(d) has no meaning. Indeed, by precluding ex-pungement for specific crimes, N.J.S.A. 2C:52-2(b) and (c), the Legislature assured forfeiture “forever” because defendants will remain convicted of those crimes. To the contrary, by permitting expungement of offenses like the one involved in this case, the Legislature expressly opened the door for the lifting of the collateral consequence of forfeiture. See N.J.S.A. 2C:52-3.
For those reasons, I respectfully dissent.
For affirmance in part; reversal in part—Chief Justice RABNER, Justices LaVECCHIA, ALBIN, RIVERA-SOTO, HOENS—5.
For concurrence in part; dissent in part—Justice LONG—1.
Not participating—Judge STERN.